Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-24, 26 and 28-30 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art references of record are SIGGELKOW (EP1881053) in view of STERN et al. (U.S. 9,109,176).
SIGGELKOW teaches an additive mixture that comprises copolymers of ethylene and ethylenically unsaturated compounds (A) at least one ethylene copolymer) and comb polymers (B) at least one comb polymer).
SIGGELKOW teaches in paragraphs 23 -25 that the ethylenically unsaturated compounds may be vinyl esters such as vinyl acetate or suitable esters of acrylic and methacrylic acid. SIGGELKOW teaches a mixture of a copolymer of ethylene, vinyl acetate, and propene.
SIGGELKOW teaches that the comb polymer comprises olefins having 10 to 24 carbon atoms.  SIGGELKOW teaches that the comb polymers preferably have molecular weights of about 2,000 to about 50,000 g/mol.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771   



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771